                                                   Case 1:19-cv-00118-JMF Document 1 Filed 01/04/19 Page 1 of 12




                                   1   Coleman W. Watson, Esq.
                                       coleman@watsonllp.com
                                   2   California Bar No.: 266015
                                       Attorneys for Plaintiff, Coding Technologies, LLC
                                   3   Watson LLP
                                       189 S. Orange Avenue, Ste. 810
                                   4   Orlando, FL 32801
                                       Tel: (407) 377-6634
                                   5   Fax: (407) 377-6688

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT

                                   9                               SOUTHERN DISTRICT OF NEW YORK

                                  10
                                       CODING TECHNOLOGIES, LLC,
                                  11
                                                     Plaintiff,
189 S. Orange Avenue, Suite 810




                                  12                                                    Case No.:
   Telephone: 407.377.6634




                                             vs.
       Orlando, FL 32801
        WATSON LLP




                                  13                                                    COMPLAINT FOR PATENT
                                       ICONIX ECOM, LLC, D/B/A OCEAN                    INFRINGEMENT
                                  14   PACIFIC,
                                                                                        JURY TRIAL DEMANDED
                                  15
                                                     Defendant.
                                  16

                                  17

                                  18          Plaintiff, CODING TECHNOLGIES, LLC, sues Defendant, ICONIX ECOM, LLC, and
                                  19   alleges as follows:
                                  20                                      NATURE OF THE ACTION
                                  21          1.        This is an action for infringement of United States Patent No. 8,540,159 under the
                                  22   Patent Act, 35 U.S.C. § 271, et seq., based on Defendant’s unauthorized commercial
                                  23   manufacture, use, importation, offer for sale, and sale of infringing products and services in the
                                  24   United States.
                                  25                                                PARTIES
                                  26          2.        Plaintiff, CODING TECHNOLOGIES, LLC, is a foreign limited liability
                                  27   company, organized under the laws of the State of Texas.
                                  28          3.        Defendant, ICONIX ECOM, LLC, is a foreign corporation with its headquarters

                                                                   COMPLAINT FOR PATENT INFRINGEMENT -1
                                                    Case 1:19-cv-00118-JMF Document 1 Filed 01/04/19 Page 2 of 12




                                   1   located in New York, New York. Defendant uses, sells, and/or offers to sell products and

                                   2   services in interstate commerce that infringe the ‘159 Patent.

                                   3                                 SUBJECT MATTER JURISDICTION

                                   4           4.       This court has original jurisdiction over the subject matter of this action, pursuant

                                   5   to 28 U.S.C. §§ 1331 and 1338(a), because this action involves a federal question relating to

                                   6   patents.

                                   7                                      PERSONAL JURISDICTION

                                   8           5.       The court has general in personam jurisdiction over Defendant because Defendant

                                   9   is a citizen of the State of New York.

                                  10                                                  VENUE

                                  11           6.       Venue is proper in this court, pursuant to 28 U.S.C. § 1400(b), because Defendant
189 S. Orange Avenue, Suite 810




                                  12   has a regular and established place of business in this district and resides in this district.
   Telephone: 407.377.6634
       Orlando, FL 32801
        WATSON LLP




                                  13                                                 COUNT I

                                  14                                       PATENT INFRINGEMENT

                                  15           7.       Plaintiff repeats and re-alleges paragraphs 2 through 6 by reference, as if fully set

                                  16   forth herein.

                                  17           8.       On September 24, 2013, the United States Patent & Trademark Office (USPTO)

                                  18   duly and legally issued the ‘159 Patent, entitled “Method for Providing Mobile Service Using

                                  19   Code Pattern.” A true and authentic copy of the ‘159 Patent is attached hereto as Exhibit “A”

                                  20   and incorporated herein by reference.

                                  21           9.       The ‘159 Patent teaches a method and apparatus for providing a mobile service

                                  22   with the use of code pattern.

                                  23           10.      The ‘159 Patent is directed to computerized decoding technologies to provide

                                  24   users with access to and use of various content more conveniently. Traditionally, companies

                                  25   simply provided their URL information to the consuming public, but this is effective only if a

                                  26   consumer memorized the name and spelling of the URL. Thus, there was a need in the art to

                                  27   provide an effective product or method to assist consumers with recalling website or URL

                                  28   information.


                                                                    COMPLAINT FOR PATENT INFRINGEMENT -2
                                                   Case 1:19-cv-00118-JMF Document 1 Filed 01/04/19 Page 3 of 12




                                   1             11.   The ‘159 Patent claims, among other things, a method of providing content with

                                   2   the use of code pattern by a user terminal; a user terminal for providing content with the use of

                                   3   code pattern; a non-transitory machine-readable storage medium having encoded thereon

                                   4   program code; and, a method of providing content with the use of an image captured by a user

                                   5   terminal.

                                   6             12.   Collectively, the claimed embodiments in the ‘159 Patent provide new solutions

                                   7   to problems related to transmitting information from a mobile service provider to a mobile

                                   8   device.

                                   9             13.   The ‘159 Patent solves a problem with the art that is rooted in computer

                                  10   technology that uses mobile service providers. The ‘159 Patent does not merely recite the

                                  11   performance of some business practice known from the pre-Internet world along with the
189 S. Orange Avenue, Suite 810




                                  12   requirement to perform it on the Internet.
   Telephone: 407.377.6634
       Orlando, FL 32801




                                                       Plaintiff is the assignee of the entire right, title, and interest in the ‘159 Patent at
        WATSON LLP




                                  13             14.

                                  14   the USPTO, including the right to assert causes of action arising under the ‘159 Patent.

                                  15             15.   Upon information and belief, Defendant has and continues to directly infringe,

                                  16   contributorily infringe, or actively induce the infringement of the ‘159 Patent by making, using

                                  17   (including by at least internally testing the Accused Products as defined herein), selling, offering

                                  18   for sale, importing in the United States, including this judicial district, a user terminal designed

                                  19   to capture certain code pattern information and convert same into embedded content, which

                                  20   embodies or uses the invention claimed in the ‘159 Patent (the “Accused Products”), all in

                                  21   violation of 35 U.S.C. § 271.

                                  22             16.   The Accused Products infringe at least claims 1, 2, 3, 8, 9, 10, 15, and 16 of the

                                  23   ‘159 Patent.

                                  24                                                   Claim 1

                                  25             17.   Through claim 1, the ‘159 Patent claims a method of providing content with the

                                  26   use of a code pattern by a user terminal, the method comprising: obtaining a photographic image

                                  27   of a code pattern by a camera of the user terminal; processing, by a processor of the user

                                  28   terminal, the photographic image of the code pattern to extract the code pattern from the


                                                                    COMPLAINT FOR PATENT INFRINGEMENT -3
                                                Case 1:19-cv-00118-JMF Document 1 Filed 01/04/19 Page 4 of 12




                                   1   photographic image; decoding the extracted code pattern by the processor of the user terminal

                                   2   into code information; transmitting a content information request message to a server based on

                                   3   the code information; and receiving content information from the server in response to the

                                   4   content information request message.

                                   5          18.     Defendant infringes claim 1.

                                   6          19.     Defendant, at least in internal use and testing, practices a method of providing

                                   7   content (e.g., a web page associated with the defendant) with the use of a code pattern (e.g., a

                                   8   QR code) by a user terminal (e.g., a smartphone), as demonstrated in the following images:

                                   9

                                  10

                                  11
189 S. Orange Avenue, Suite 810




                                  12
   Telephone: 407.377.6634
       Orlando, FL 32801
        WATSON LLP




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                                                  COMPLAINT FOR PATENT INFRINGEMENT -4
                                                Case 1:19-cv-00118-JMF Document 1 Filed 01/04/19 Page 5 of 12




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11
189 S. Orange Avenue, Suite 810




                                  12
   Telephone: 407.377.6634
       Orlando, FL 32801
        WATSON LLP




                                  13

                                  14

                                  15          20.    Defendant, at least in internal use and testing, obtains a photographic image of a

                                  16   code pattern (e.g., QR code) by a camera of the user terminal (e.g., smartphone).

                                  17          21.    Defendant, at least in internal use and testing, processes by a processor of the user

                                  18   terminal (e.g., smartphone), the photographic image of the code pattern (e.g., QR code) to view

                                  19   and extract the code pattern from the photographic image.

                                  20          22.    Defendant, at least in internal use and testing, decodes the extracted code pattern

                                  21   by the processor of the user terminal from the QR code into code information (e.g., URL of web

                                  22   page associated with the defendant), as shown below:

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                                                 COMPLAINT FOR PATENT INFRINGEMENT -5
                                                    Case 1:19-cv-00118-JMF Document 1 Filed 01/04/19 Page 6 of 12




                                   1           23.      Defendant, at least in internal use and testing, transmits a content information

                                   2   request message (e.g., http request message for accessing the webpage associated with

                                   3   Defendant) to a server (e.g., Defendant’s server) based on the code information (e.g., URL of the

                                   4   webpage associated with Defendant). Once the URL is decoded from the extracted QR code, a

                                   5   request for accessing a webpage associated with Defendant is sent to Defendant’s server.

                                   6           24.      Defendant, at least in internal use and testing, receives content information (e.g., a

                                   7   web page associated with Defendant) from the server (e.g., Defendant’s server) in response to

                                   8   the content information request message (e.g., http request message for accessing the webpage

                                   9   associate with Defendant). The terminal (e.g., smartphone) receives content information (e.g.,

                                  10   webpage associated with Defendant).

                                  11                                                   Claim 2
189 S. Orange Avenue, Suite 810




                                  12           25.      Through claim 2, the ‘159 Patent claims the method of claim 1, wherein the
   Telephone: 407.377.6634
       Orlando, FL 32801
        WATSON LLP




                                  13   content information comprises at least one of the following: image, sound, moving picture, and

                                  14   text data.

                                  15           26.      Defendant infringes claim 2.

                                  16           27.      Defendant uses a user terminal to receive content information that comprises

                                  17   image and text data.

                                  18                                                   Claim 3

                                  19           28.      Through claim 3, the ‘159 Patent claims the method of claim 1, wherein the

                                  20   transmitting a content information request message includes: extracting a uniform resource

                                  21   locator (URL) of the server from the code information; and transmitting the content information

                                  22   request message to the server based on the extracted URL.

                                  23           29.      Defendant infringes claim 3.

                                  24           30.      Defendant transmits a content information request message (e.g., http request

                                  25   message for accessing the webpage associate with Defendant) which includes extracting URL of

                                  26   the server and transmitting the content information request message (e.g., http request message

                                  27   for accessing the webpage associate with Defendant) to the server (e.g., Defendant’s server)

                                  28   based on the extracted URL.


                                                                    COMPLAINT FOR PATENT INFRINGEMENT -6
                                                Case 1:19-cv-00118-JMF Document 1 Filed 01/04/19 Page 7 of 12




                                   1                                                Claim 8

                                   2          31.    Through claim 8, the ‘159 Patent claims a user terminal for providing content

                                   3   with the use of a code pattern, the user terminal comprising: a camera configured to obtain a

                                   4   photographic image of a code pattern; a processor comprising: an image processor configured to

                                   5   process the photographic image of the code pattern to extract the code pattern from the

                                   6   photographic image; and a decoder configured to decode the extracted code pattern into code

                                   7   information; and a transceiver configured to (i) transmit a content information request message

                                   8   to a server based on the code information; and (ii) receive content information from the server in

                                   9   response to the content information request message.

                                  10          32.    Defendant infringes claim 8.

                                  11          33.    Defendant, at least in internal use and testing, uses a user terminal (e.g.,
189 S. Orange Avenue, Suite 810




                                  12   smartphone) for providing content (e.g., a web page associated with Defendant) with the use of a
   Telephone: 407.377.6634
       Orlando, FL 32801
        WATSON LLP




                                  13   code pattern (e.g., QR code).

                                  14          34.    Defendant uses a user terminal comprising a camera configured to obtain a

                                  15   photographic image of a code pattern (e.g., QR code).

                                  16          35.    Defendant uses a user terminal comprising a processor which in turn comprises an

                                  17   image processor configured to process the photographic image of the code pattern (e.g., QR

                                  18   code) to extract the code pattern (e.g., QR code) from the photographic image. Once the

                                  19   photographic image of the QR code is captured by the camera of the smartphone, the

                                  20   photographic image is processed to retrieve the QR code. The retrieved QR code can be viewed

                                  21   on the user interface screen of the smartphone.

                                  22          36.    Defendant uses a user terminal (e.g., smartphone) comprising a decoder that is

                                  23   configured to decode the extracted code pattern (e.g., QR code) into code information (e.g., URL

                                  24   of web page associated with Defendant).

                                  25          37.    Defendant uses a user terminal comprising a transceiver (e.g., FDD- LTE/TDD -

                                  26   LTE/CDMA//EDGE transceiver) which is configured to transmit or receive a content

                                  27   information request message (e.g., http request message for accessing the webpage associated

                                  28   with Defendant) to a server (e.g., Defendant’s server) based on the code information (e.g., URL


                                                                 COMPLAINT FOR PATENT INFRINGEMENT -7
                                                    Case 1:19-cv-00118-JMF Document 1 Filed 01/04/19 Page 8 of 12




                                   1   of the webpage associated with Defendant). As shown below, once the URL is decoded from

                                   2   the extracted QR code, a request or response for accessing a webpage associated with Defendant

                                   3   is sent to Defendant’s server by means of transceiver of the smartphone:

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11
189 S. Orange Avenue, Suite 810




                                  12
   Telephone: 407.377.6634
       Orlando, FL 32801
        WATSON LLP




                                  13

                                  14                                                    Claim 9

                                  15           38.      Through claim 9, the ‘159 Patent claims the user terminal of claim 8, wherein the

                                  16   content information comprises at least one of the following: image, sound, moving picture, and

                                  17   text data.

                                  18           39.      Defendant infringes claim 9.

                                  19           40.      Defendant uses a user terminal to receive content information that comprises

                                  20   image and text data.

                                  21                                                   Claim 10

                                  22           41.      Through claim10, the ‘159 Patent claims the user terminal of claim 8, wherein:

                                  23   the processor is further configured to extract a uniform resource locator (URL) of the server

                                  24   from the code information; and the transceiver is further configured to transmit the content

                                  25   information request message to the server based on the extracted URL.

                                  26           42.      Defendant infringes claim 10.

                                  27           43.      Defendant uses a user terminal (e.g., smartphone) that is configured to extract a

                                  28   uniform resource locator (URL) of the server (e.g., Defendant’s server) from the code


                                                                    COMPLAINT FOR PATENT INFRINGEMENT -8
                                                Case 1:19-cv-00118-JMF Document 1 Filed 01/04/19 Page 9 of 12




                                   1   information (e.g., URL of web page associated with Defendant).

                                   2          44.    Defendant uses a user terminal (e.g., smartphone) comprising a transceiver

                                   3   configured to transmit the content information request message (e.g., http request message for

                                   4   accessing the webpage associate with Defendant) to the server (e.g., Defendant’s server) based

                                   5   on the extracted URL.

                                   6                                               Claim 15

                                   7          45.    Through claim 15, the ‘159 Patent claims a non-transitory machine-readable

                                   8   storage medium, having encoded thereon program code, wherein, when the program code is

                                   9   executed by a machine, the machine implements a method for providing content with the use of

                                  10   a code pattern by a user terminal, comprising the steps of: obtaining a photographic image of a

                                  11   code pattern by a camera of the user terminal; processing, by a processor of the user terminal,
189 S. Orange Avenue, Suite 810




                                  12   the photographic image of the code pattern to extract the code pattern from the photographic
   Telephone: 407.377.6634
       Orlando, FL 32801
        WATSON LLP




                                  13   image; decoding the extracted code pattern by the processor of the user terminal into code

                                  14   information; transmitting a content information request message to a server based on the code

                                  15   information; and receiving content information from the server in response to the content

                                  16   information request message.

                                  17          46.    Defendant infringes claim 15.

                                  18          47.    Defendant, at least in internal use and testing, practices a method of providing

                                  19   content (e.g., a webpage associated with Defendant) with the use of a code pattern (e.g., a QR

                                  20   code) by a user terminal (e.g., a smartphone).

                                  21          48.    Defendant, at least in internal use and testing, obtains a photographic image of a

                                  22   code pattern (e.g., QR code) by a camera of the user terminal (e.g., smartphone).

                                  23          49.    Defendant, at least in internal use and testing, uses a processor of the user

                                  24   terminal (e.g., smartphone) to processes the photographic image of the code pattern (e.g., QR

                                  25   code) to extract the code pattern from the photographic image.

                                  26          50.    Defendant, at least in internal use and testing, decodes the extracted code pattern

                                  27   by the processor of the user terminal into code information (e.g., URL of web page associated

                                  28   with Defendant).


                                                                 COMPLAINT FOR PATENT INFRINGEMENT -9
                                               Case 1:19-cv-00118-JMF Document 1 Filed 01/04/19 Page 10 of 12




                                   1          51.     Defendant, at least in internal use and testing, transmits and receives a content

                                   2   information request message (e.g., http request message for accessing the webpage associated

                                   3   with Defendant) to and from a server (e.g., Defendant’s server) based on the code information

                                   4   (e.g., URL of the webpage associated with Defendant).

                                   5                                                Claim 16

                                   6          52.     Through claim 16, the ‘159 Patent claims a method of providing content with the

                                   7   use of an image captured by a user terminal, the method comprising: obtaining a photographic

                                   8   image by a camera of the user terminal; processing, by a processor of the user terminal, the

                                   9   photographic image to extract characteristic information from the photographic image;

                                  10   transmitting a content information request message with the extracted characteristic information

                                  11   to a server; and receiving content information from the server in response to the content
189 S. Orange Avenue, Suite 810




                                  12   information request message.
   Telephone: 407.377.6634
       Orlando, FL 32801
        WATSON LLP




                                  13          53.     Defendant infringes claim 16.

                                  14          54.     Defendant, at least in internal use and testing, practices a method of providing

                                  15   content (e.g., a webpage associated with Defendant) with the use of a code pattern (e.g., a QR

                                  16   code) by a user terminal (e.g., a smartphone).

                                  17          55.     Defendant, at least in internal use and testing, obtains a photographic image of a

                                  18   code pattern (e.g., QR code) by a camera of the user terminal (e.g., smartphone).

                                  19          56.     Defendant, at least in internal use and testing, processes by a processor of the user

                                  20   terminal (e.g., smartphone), the photographic image of the code pattern (e.g., QR code) to

                                  21   extract characteristic information from the photographic image.

                                  22          57.     Defendant, at least in internal use and testing, transmits and receives a content

                                  23   information request message (e.g., http request message for accessing the webpage associated

                                  24   with Defendant) to or from a server (e.g., Defendant’s server) based on the extracted

                                  25   characteristic information (e.g., URL of the webpage associated with Defendant).

                                  26          58.     Upon information and belief, Defendant has known of the existence of the ‘159

                                  27   Patent, and its acts of infringement have been willful and in disregard for the ‘159 Patent,

                                  28   without any reasonable basis for believing that it had a right to engage in the infringing conduct.


                                                                 COMPLAINT FOR PATENT INFRINGEMENT -10
                                                Case 1:19-cv-00118-JMF Document 1 Filed 01/04/19 Page 11 of 12




                                   1          59.     Defendant’s acts of infringement of the ‘159 Patent have caused and will continue

                                   2   to cause Plaintiff damages for which Plaintiff is entitled to compensation pursuant to 35 U.S.C. §

                                   3   284.

                                   4          60.     Defendant’s acts of infringement of the ‘159 Patent have caused and will continue

                                   5   to cause Plaintiff immediate and irreparable harm unless such infringing activities are also

                                   6   enjoined by this court pursuant to 35 U.S.C. § 283. Plaintiff has no adequate remedy at law.

                                   7          61.     Upon information and belief, the ‘159 Patent, at all times material, was and is in

                                   8   compliance with 35 U.S.C. § 287.

                                   9          62.     Plaintiff retained the law firm of WATSON LLP to represent its interests in this

                                  10   action and is obligated to pay such firm reasonable attorneys’ fees for its services. Plaintiff may

                                  11   recover its attorneys’ fees and costs from Defendant, pursuant to 35 U.S.C. § 285, because this
189 S. Orange Avenue, Suite 810




                                  12   case is exceptional.
   Telephone: 407.377.6634
       Orlando, FL 32801
        WATSON LLP




                                  13          WHEREFORE, Plaintiff, CODING TECHNOLOGIES, LLC, demands judgment

                                  14   against Defendant, ICONIX ECOM, LLC, and respectfully seeks the entry of an order (i)

                                  15   adjudging that Defendant has infringed the ‘159 Patent, in violation of 35 U.S.C. § 271; (ii)

                                  16   granting an injunction enjoining Defendant, its employees, agents, officers, directors, attorneys,

                                  17   successors, affiliates, subsidiaries and assigns, and all of those in active concert and participation

                                  18   with any of the foregoing persons or entities from infringing, contributing to the infringement of,

                                  19   or inducing infringement of the ‘159 Patent; (iii) ordering Defendant to account and pay

                                  20   damages adequate to compensate Plaintiff for Defendant’s infringement of the ‘159 Patent, with

                                  21   pre-judgment and post-judgment interest and costs, pursuant to 35 U.S.C. § 284; (iv) ordering

                                  22   that the damages award be increased up to three times the actual amount assessed, pursuant to 35

                                  23   U.S.C. § 284; (v) declaring this case exceptional and awarding Plaintiff its reasonable attorneys’

                                  24   fees, pursuant to 35 U.S.C. § 285; and, (vi) awarding such other and further relief as this court

                                  25   deems just and proper.

                                  26
                                  27   DATED on January 4, 2019

                                  28

                                                                  COMPLAINT FOR PATENT INFRINGEMENT -11
                                       Case 1:19-cv-00118-JMF Document 1 Filed 01/04/19 Page 12 of 12




                                   1                               Respectfully submitted,

                                   2                               WATSON LLP

                                   3

                                   4                                /s/ Coleman W. Watson
                                                                    Coleman W. Watson, Esq.
                                   5                                Florida Bar. No. 0087288
                                                                    California Bar No. 266015
                                   6                                Georgia Bar No. 317133
                                                                    New York Bar Reg. No. 4850004
                                   7                                Email: coleman@watsonllp.com
                                                                            docketing@watsonllp.com
                                   8
                                                                    WATSON LLP
                                   9                                189 S. Orange Avenue
                                                                    Suite 810
                                  10                                Orlando, FL 32801
                                                                    Telephone: 407.377.6634
                                  11                                Facsimile: 407.377.6688
189 S. Orange Avenue, Suite 810




                                  12                                Attorneys for Plaintiff,
   Telephone: 407.377.6634




                                                                    Coding Technologies, LLC
       Orlando, FL 32801
        WATSON LLP




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                                    COMPLAINT FOR PATENT INFRINGEMENT -12
